Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00464-CV

                                        Lydia DE LA FUENTE,
                                               Appellant

                                                    v.

                                        Johamberlin R. BEATO,
                                              Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 2020CV01085
                              Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 3, 2021

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on January 8, 2021. Appellant failed to file her brief or a motion

for extension of time. On January 26, 2021, we issued an order informing appellant that her brief

was overdue and directing her to file, on or before February 12, 2021, her brief and a written

response reasonably explaining why appellee was not significantly injured by appellant’s failure

to timely file a brief. We advised appellant that if she failed to file a brief and a written response

by the date ordered, we would dismiss this appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1) (allowing appellate courts to dismiss an appeal for want of prosecution when an
                                                                                       04-20-00464-CV


appellant fails to timely file a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to

dismiss an appeal when an appellant fails to comply with a court order). Appellant has not filed

her brief or otherwise responded to our January 26, 2021 order. Therefore, this appeal is dismissed

for want of prosecution.

                                                   PER CURIAM




                                                 -2-